Cite as 2015 Ark. App. 182

                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-14-1025


ABRAM HEFLIN                                      Opinion Delivered   March 11, 2015
                               APPELLANT
                                                  APPEAL FROM THE FAULKNER
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. 23JV-13-116]

ARKANSAS DEPARTMENT OF                            HONORABLE DAVID M. CLARK,
HUMAN SERVICES and MINOR                          JUDGE
CHILD
                     APPELLEES                    AFFIRMED; MOTION GRANTED



                             KENNETH S. HIXSON, Judge


       Appellant Abram Heflin appeals from the termination of his parental rights to his four-

year-old son, A.H.1 Mr. Heflin’s counsel has filed a no-merit brief and motion to withdraw,

stating that this appeal is without merit and that she should be relieved as counsel. We affirm

and grant counsel’s motion to withdraw.

       Pursuant to Linker-Flores v. Arkansas Department of Human Services, 359 Ark. 131, 194
S.W.3d 739 (2004), appellant’s counsel has ordered the relevant portions of the record,

Arkansas Supreme Court Rule 6-9(c), and concluded that after a review of the record there

are no issues of arguable merit for appeal, Rule 6-9(i). Mr. Heflin was provided with a copy

of his counsel’s brief and motion and informed of his right to file pro se points, which he did.


       1
        The child’s mother’s parental rights were terminated as to both A.H. and A.H.’s two-
year-old half-brother. The mother is not a party to this appeal. Nor is A.H.’s half-brother’s
father, whose parental rights were also terminated.
                                  Cite as 2015 Ark. App. 182

       We review termination-of-parental-rights cases de novo. Carroll v. Ark. Dep’t of

Human Servs., 2014 Ark. App. 199. At least one statutory ground must exist, in addition to

a finding that it is in the child’s best interest to terminate parental rights; these must be proved

by clear and convincing evidence. Ark. Code Ann. § 9-27-341 (Supp. 2013); M.T. v. Ark.

Dep’t of Human Servs., 58 Ark. App. 302, 952 S.W.2d 177 (1997). Clear and convincing

evidence is that degree of proof that will produce in the factfinder a firm conviction as to the

allegation sought to be established. Anderson v. Douglas, 310 Ark. 633, 839 S.W.2d 196

(1992). The appellate inquiry is whether the trial court’s finding that the disputed fact was

proved by clear and convincing evidence is clearly erroneous. J.T. v. Ark. Dep’t of Human

Servs., 329 Ark. 243, 947 S.W.2d 761 (1997).

       On March 6, 2013, the Arkansas Department of Human Services (DHS) filed a

petition for emergency custody of both A.H. and his younger brother, who had been living

with their mother. In an attached affidavit of a family service worker, it was stated that A.H.

had recently received medical treatment for two cigarette burns to his left thumb. Upon

investigation, A.H.’s mother admitted that she had used methamphetamine on the same day

she was interviewed, and she tested positive for methamphetamine, THC, and benzos. The

mother could not explain the burns on her son, and she told investigators that she had been

contemplating suicide. The emergency petition noted that A.H.’s father, Abram Heflin, was

incarcerated in the Arkansas Department of Correction. On March 11, 2013, the trial court

entered an order for emergency DHS custody.




                                                 2
                                 Cite as 2015 Ark. App. 182

        The trial court entered a probable-cause order on March 12, 2013, and an order

adjudicating the children dependent-neglected on April 4, 2013. Mr. Heflin remained

incarcerated and did not appear at either the probable-cause hearing or the adjudication

hearing. Mr. Heflin was also absent from a fifteen-month review hearing held on June 10,

2014.

        DHS filed a petition to terminate Mr. Heflin’s parental rights on June 18, 2014.

Although still incarcerated, Mr. Heflin appeared for the termination hearing held on August

19, 2014.

        On September 2, 2014, the trial court entered an order terminating Mr. Heflin’s

parental rights. The trial court found by clear and convincing evidence that termination of

parental rights was in A.H.’s best interest, and the court specifically considered the likelihood

of adoption, as well as the potential harm of returning him to the custody of his father as

required by Arkansas Code Annotated section 9-27-341(b)(3)(A). The trial court also found

clear and convincing evidence of two statutory grounds. First, the trial court found that

A.H. had lived outside the home of the parent for twelve months and that Mr. Heflin had

willfully failed to maintain meaningful contact with the child. Ark. Code Ann. § 9-27-

341(b)(3)(B)(ii). Next, the trial court found, pursuant to Arkansas Code Annotated section

9-27-341(b)(3)(B)(viii), that Mr. Heflin was sentenced in a criminal proceeding for a period

of time that would constitute a substantial period of the juvenile’s life.

        At the termination hearing, the DHS family service worker assigned to the case gave

her opinion that it was in both of the children’s best interest to have parental rights


                                               3
                                 Cite as 2015 Ark. App. 182

terminated. An adoption specialist indicated that the children were adoptable and that the

goal was to have them adopted together. Over appellant’s objection, the adoption specialist

gave the opinion that, based on her years of experience, she believed there was a good

likelihood that the children could be adopted together.

       Mr. Heflin testified that he was placed on probation in 2011 for stealing a vehicle and

that his probation was revoked in 2012. Beginning in February 2012, Mr. Heflin began

serving a twelve-year prison sentence to be followed by a five-year suspended sentence.

Mr. Heflin stated that he was eligible for parole in January 2015, and that if he got out of

prison he planned to go to a halfway house or a rehabilitation center.

       In appellant’s counsel’s no-merit brief, counsel correctly asserts that there can be no

meritorious challenge to the sufficiency of the evidence supporting termination of

Mr. Heflin’s parental rights. Only one ground is necessary to terminate parental rights, and

in this case the evidence demonstrated that Mr. Heflin was sentenced in a criminal proceeding

for a period of time that would constitute a substantial period of A.H.’s life. Mr. Heflin was

serving a twelve-year prison term that began in February 2012, and A.H. is now four years

old. Although Mr. Heflin thought he might be paroled within several months of the

termination hearing, we look at the length of the prison sentence, not the potential release

date, when reviewing whether this statutory ground was met. Moses v. Ark. Dep’t of Human

Servs., 2014 Ark. App. 466, 441 S.W.3d 54. That being so, the trial court did not clearly err

in finding that appellant’s twelve-year prison sentence was a substantial portion of A.H.’s life.




                                               4
                                  Cite as 2015 Ark. App. 182

       Nor can a meritorious challenge be made to the best interest of the child. There was

testimony that A.H. was adoptable, and Mr. Heflin’s relationship with his son had been

severely compromised by Mr. Heflin’s imprisonment beginning when A.H. was barely one

year old. On this record, we agree with counsel that the trial court’s decision to terminate

Mr. Heflin’s parental rights was not clearly erroneous, and that any appeal challenging the

sufficiency of the evidence would be wholly without merit.

       There was only one other adverse ruling at the termination hearing, and it occurred

when the trial court overruled appellant’s objection to the adoption specialist’s testimony

that she thought A.H. and his half-brother could be adopted together. Given the adoption

specialist’s years of experience in this field, there was no abuse of discretion in admitting this

testimony. Moreover, as appellant’s counsel asserts in her no-merit brief, the adoption

specialist had already testified without objection that A.H. was adoptable, and any possible

error in this regard would not have been reversible.

       In Mr. Heflin’s pro se points, he raises multiple issues that can be fairly characterized

as challenging the sufficiency of the evidence supporting termination of his parental rights.

Mr. Heflin asserts that he wrote letters to the child from prison, that he attempted to better

himself while he was in prison, that he expected to be paroled soon, and that he was not

responsible for A.H.’s emergency removal from the child’s mother’s custody. However, as

we previously discussed, the trial court did not clearly err in finding grounds for termination,

nor did it clearly err in finding that termination was in A.H.’s best interest. Mr. Heflin also

complains that the rights of his family to visit A.H. have been severed, but this is not an


                                                5
                                Cite as 2015 Ark. App. 182

adverse ruling or a basis to appeal the termination of his parental rights. We conclude that

Mr. Heflin’s pro se points provide no grounds for reversal, and that appellant’s counsel has

adequately addressed each of the adverse rulings in counsel’s no-merit brief.

       After examining the record, the no-merit brief, and the pro se points, we have

determined that this appeal is wholly without merit. Accordingly, we affirm the order

terminating appellant’s parental rights and grant his counsel’s motion to be relieved from

representation.

       Affirmed; motion granted.

       ABRAMSON and HOOFMAN, JJ., agree.

       Leah Lanford, Arkansas Public Defender Commission, for appellant.

       Tabitha B. McNulty, Arkansas Department of Human Services; and Chrestman Group,

PLLC, by: Keith L. Chrestman, for appellees.




                                               6